Case 1:16-cr-00467-LJL Document 346
                                345 Filed 12/07/20
                                          12/04/20 Page 1 of 1
                                                                Three Bryant Park
                                                                1095 Avenue of the Americas
                                                                New York, NY 10036-6797
                                                                +1 212 698 3500 Main
                                                                +1 212 698 3599 Fax
                                                                www.dechert.com


                                                                ANDREW J. LEVANDER

                                                                andrew.levander@dechert.com
                                                                +1 212 698 3683 Direct
                                                                +1 212 698 0483 Fax
 December 4, 2020
                                  APPLICATION GRANTED.
                                  The Probation Department shall prepare a revised
 VIA ECF                          presentence report by January 11, 2021. The sentencing
                                  previously scheduled for December 15 is adjourned.
 Hon. Lewis J. Liman              A Status Conference is scheduled for December 18, 2020
 Daniel Patrick Moynihan          at 3:00PM. Parties are directed to dial into the
 United States Courthouse         Court's teleconference line at 888-251-2909 and use
 500 Pearl Street                 access code 2123101.
 New York, New York 10007
                                                        12/7/2020
 Re: United States v. Huberfeld (1:16-cr-00467-LJL)

 Dear Judge Liman:

 We, along with Meister Seelig & Fein LLP, represent Mr. Huberfeld in the above-captioned
 matter. On August 4, 2020, the Judgment entered against Mr. Huberfeld by Judge Hellerstein
 (Dkt. No. 296) was vacated on appeal, and his case remanded for resentencing. See Dkt. No. 333.
 On December 1, Mr. Huberfeld’s case was reassigned to Your Honor to preside over his
 resentencing.

 Pursuant to Rule 32(d) of the Federal Rules of Criminal Procedure, we respectfully request that
 an updated Presentence Report be issued in advance of Mr. Huberfeld’s resentencing. As the
 Court is aware, there have been some significant changed circumstances since February 2019,
 including the Second Circuit’s decision, the health of Mr. Huberfeld and his family, and, of
 course, the ongoing global COVID-19 pandemic. The Probation Office, and ultimately this
 Court, should consider these changed circumstances.

 We therefore respectfully request that the U.S. Probation Office be directed to issue an updated
 Presentence Report, pursuant to Rule 32(d), in advance of Mr. Huberfeld’s resentencing. The
 government has informed us that it consents to this request.

 Sincerely,

 /s/ Andrew J. Levander

 Andrew J. Levander

 LER

 cc:     All counsel of record, via ECF
